Citation Nr: 0011407	
Decision Date: 04/28/00    Archive Date: 05/04/00

DOCKET NO.  91-45 137	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Entitlement to service connection for Rendu-Osler-Weber 
syndrome.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Fussell, Counsel


INTRODUCTION

The veteran served on active duty from November 1984 to 
October 1990.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions by the Winston-Salem, 
North Carolina, and Chicago, Illinois, Regional Offices (RO) 
of the Department of Veterans Affairs (VA).

In April 1999 the Board denied service connection for hearing 
loss and denied compensable ratings for and left knee 
chondromalacia and a left leg scar and denied restoration of 
a 10 percent or higher rating for right upper quadrant muscle 
pain.  The claim for service connection for Rendu-Osler-Weber 
syndrome was determined to be well grounded and was remanded 
to obtain a VA medical opinion.  

In the April 1999 decision the Board noted the veteran had 
raised the issues of entitlement to service connection for a 
left elbow disorder and a neurologic disorder, secondary to a 
spider bite, in correspondence dated in October 1995.  Those 
matters were referred to the RO for appropriate action.  In 
October 1999 the RO denied service connection for those 
claims; an appeal was not initiated by the filing of a notice 
of disagreement.  


FINDINGS OF FACTS

1.  Rendu-Osler-Weber syndrome is a hereditary disease and 
there were symptoms thereof on examination for service 
entrance; thus, that disease preexisted military service, 
rebutting the presumption of soundness at service entrance.  

2.  Rendu-Osler-Weber syndrome underwent no permanent 
increase in severity during military service.  




CONCLUSIONS OF LAW

1.  Rendu-Osler-Weber syndrome is a disease and preexisted 
military service, rebutting the presumption of soundness at 
service entrance.  38 U.S.C.A. § 1111, 1137 (West 199).  

2.  Rendu-Osler-Weber syndrome underwent no permanent 
increase in severity during military service.  38 U.S.C.A. 
§ 1153 (West 1991); 38 C.F.R. § 3.306 (1999).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Background

The examination for service entrance in September 1984 found 
that the veteran had hereditary spider nevi on the upper 
chest, arm, and shoulder area.  She had not had any 
nosebleeds or bleeding from the nevi and it was indicated 
that no disability was expected.  

On reenlistment examination in November 1987 the veteran was 
found to have erythematous spider nervus and telangiectasia 
about the anterior portion of her neck.  

In December 1988 she was apparently bitten by a spider on her 
leg and had some bleeding, swelling, and erythema, which by 
late January 1989 had resolved.

In April and May 1989 she had pain in the right upper 
quadrant of her abdomen.  

Service medical records show the veteran received a diagnosis 
of Rendu-Osler-Weber syndrome in November 1989.  It was noted 
the veteran had multiple telangiectases, "spiders," to the 
chest, arms, and mouth.  

A December 1989 report noted the disorder was due to either 
hepatic congestion or heredity telangiectasis. 

In March 1990 it was noted that the veteran had been 
evaluated in November 1989 for probable biliary dyskinesia.  
She had a 2 year history of sharp to dull, non-radiating 
right upper quadrant discomfort that typically lasted for 
days.  Previously, she had had an extensive work-up.  After 
laboratory studies and a physical examination the diagnosis 
was Rendu-Osler-Weber syndrome with recurrent nose bleeds and 
chronic right upper quadrant pain, thought to be secondary to 
hepatic congestion.  It was felt that she was not fit for 
duty on a world-wide basis due to the presence of Rendu-
Osler-Weber syndrome.  She currently had symptoms of the 
disease which prevented her from performing her normal duties 
as a heavy equipment mechanic and participating in physical 
activity required of her.  Additionally, she could have 
recurrent episodes of bleeding from the telangiectasias, the 
timing and severity of which was not predictable.  Thus, it 
was recommended that she go before a Physical Evaluation 
Board to determine her fitness to remain on active duty 
status.  The examining physician recommended that she be 
separated from service due to this condition and these 
symptoms.  Currently, she was on a limited duty status and 
should not participate in any vigorous physical activity.  

In August 1990 the veteran was not to work more than 4 hours 
a day or more than 20 hours weekly.  

On VA examination in December 1990 it was noted that the 
veteran had a history of small telangiectases over and around 
the upper quadrant chest and, to a lesser extent, on the face 
and more occasionally on the forearms and hands.  On 
examination she had multiple small telangiectasis, many 
having the appearance of spider angiomata over the upper 
chest, anteriorly, with two or three on the lower face and 
two or three scattered on the forearm and dorsum of the hand.  
These blanched with central pressure.  She did not have 
apparent bruises or larger hemangiomas.  She had a history of 
skin lesions on her chest, which had gradually worsened, and 
of frequent nosebleeds.  The nosebleeds had increased in 
service in 1989.  She had had occasional nosebleeds prior to 
service.  The diagnoses included hereditary telangiectasis 
(Rendu-Osler-Weber syndrome).  

On VA examination in December 1990 of the veteran's ears, 
nose, and throat it was noted that she had had multiple 
recurrent bouts of nosebleeds, the last having been 3 months 
ago.  The nosebleeds had begun a year ago.  On examination 
she had some hypervascular evidence in the nasal septum with 
no specific areas of abnormality.  She had multiple skin 
lesions of Rendu-Osler-Weber syndrome.  There was no 
indication of abnormality in the nasal cavity except for 
this.  The examiner felt that the veteran was bound to 
continue to have problems with nosebleeds and epistaxis and 
was bound to have continued difficulty with epistaxis for 
sometime to come.  The diagnosis was a history of epistaxis 
secondary to Rendu-Osler-Weber syndrome.  

On VA examination in June 1992 an examiner felt that the 
veteran had Rendu-Osler-Weber syndrome and it was felt that 
her right upper quadrant pain might be due to hepatic 
congestion secondary to this syndrome.  However, later that 
same month that same examiner stated that the veteran had no 
increased liver functions and, thus, opined that by history, 
physical examination and the temporal sequence, a 
musculoskeletal injury to her right side seemed to be the 
most reasonable etiology for her right upper quadrant pain.  

In a December 1992 letter the veteran stated that she had 
been told during service that her right upper quadrant pain 
was a side-effect of her Rendu-Osler-Weber syndrome.  

In April 1997 a VA physician was requested to render an 
opinion as to whether the veteran's Rendu-Osler-Weber 
syndrome was aggravated during service.  The examiner noted 
that this syndrome was an autosomal dominant genetic disorder 
characterized by arteriovenous malformations in multiple 
regions of the body.  After taking the veteran's history and 
conducting an examination it was opined that the veteran's 
inservice spider bite had not caused or exacerbated any of 
the veteran's other medical conditions, including Rendu-
Osler-Weber syndrome.  It was noted that this syndrome was 
characterized by telangiectasis in the mucous membranes, 
face, and extremities, and recurrent nose and 
gastrointestinal bleeding.  It was noted there was no 
evidence the veteran's disorder was caused by or exacerbated 
by active service and was in no way affected by the Brown 
Recluse spider bite or right upper quadrant musculoskeletal 
tear.  

On VA examination in July 1997 lower extremity hyperreflexia 
and right upper extremity myoclonic jerks were observed, but 
no other neurological findings.  In view of the veteran's 
history of Rendu-Osler-Weber syndrome if was noted that she 
might have an angiomatous malformation in her brain or spinal 
cord, especially the cervical spinal cord.  Thus, additional 
testing was to be done to rule out an angiomatous 
malformation.  However, all the tests were normal.  

At her travel board hearing in May 1999 the veteran testified 
that she experienced no symptoms related to Rendu-Osler-Weber 
syndrome prior to service.  She had first experienced 
symptoms after one morning's session of physical training and 
a spider-bite in 1989 during her second period of enlistment.  
From that time onward, her life changed.  She was sent to a 
variety of physicians and was first provided a diagnosis for 
Rendu-Osler-Weber syndrome during active service and was 
discharged from active service due to this disorder.  (Pages 
3 and 4 of that transcript).  She conceded that Rendu-Osler-
Weber syndrome was hereditary but her first symptom, which 
had been during service, had been a nosebleed (page 5).  The 
second symptom had been extensive bruising during war games 
(pages 5 and 6).  

On file are VA outpatient treatment (VAOPT) records from 1996 
to 1999 but these to not reflect any medical opinion as to 
the onset or increase in symptoms of Rendu-Osler-Weber 
syndrome during service.  

Pursuant to the April 1999 Board remand, a VA physician 
reviewed the claim file in December 1999.  That physician 
stated that Rendu-Osler-Weber syndrome, also called 
hereditary hemorrhagic telangiectasia:

would be considered a disease rather than a defect 
because it is not stationary.  Patients can and 
frequently do develop more telangiectasias.  At times 
the patient is symptom free and at other times there 
can be variable amounts of nasal or gastrointestinal 
bleeding.  

I have reviewed the medical records of [the veteran].  
There is no question that she had findings of the 
disease on her initial physical prior to enlistment in 
September 1984.  The examiner made note of multiple 
spider telangectasias on the upper chest, arm, 
shoulders and nares.  There is no question in my mind 
that these are consistent with the diagnosis of 
Hereditary hemoragic [sic] telangextasia [sic] (Olser-
Rendu-Weber Disease).  

Law and Regulations

Service connection may be granted for a disability resulting 
from personal injury suffered or disease contracted in line 
of duty or for aggravation of preexisting injury suffered or 
disease contracted in line of duty.  38 U.S.C.A. §§ 1110, 
1131 (West 1991); 38 C.F.R. § 3.303 (1999).  

A veteran who served during a period of war is presumed in 
sound condition except for defects noted when examined and 
accepted for service.  Clear and unmistakable evidence that 
the disability manifested in service existed before service 
will rebut the presumption.  38 U.S.C.A. § 1111 (West 1991).  

Every veteran is presumed to have been in sound condition 
when enrolled in service except as to defects noted at the 
time of enrollment, or where clear and unmistakable evidence 
demonstrates that the injury or disease existed before 
enrollment and was not aggravated by such service.  
38 U.S.C.A. §§ 1111, 1137 (West 1991).

A preexisting injury or disease will be considered to have 
been aggravated by active service where there is an increase 
in disability during such service unless there is a specific 
finding that the increase in disability is due to the natural 
progress of the disease.  38 U.S.C.A. § 1153 (West 1991); 
38 C.F.R. § 3.306(a) (1999). 

Clear and unmistakable evidence is required to rebut the 
presumption of aggravation where the preservice disability 
underwent an increase in severity during service.  Medical 
facts and principals may be considered in determining whether 
an increase is due to the natural progress of the condition.  
Aggravation may not be conceded where the disability 
underwent no increase in severity during service on the basis 
of all the evidence of record pertaining to the 
manifestations of the disability prior to, during, and 
subsequent to service.  38 C.F.R. § 3.306(b).  Temporary or 
intermittent flare-ups of a preexisting injury or disease are 
not sufficient to be considered "aggravation in service" 
unless the underlying condition, as contrasted with symptoms, 
has worsened.  This means the base line against which the 
Board is to measure any worsening of a disability is the 
veteran's disability as shown in all of his medical records, 
not on the happenstance of whether he was symptom-free when 
he enlisted.  Hunt v. Derwinski, 1 Vet. App. 292, 297 (1991); 
Green v. Derwinski, 1 Vet. App. 320, 323 (1991); Jensen v. 
Brown, 4 Vet. App. 304, 306-307 (1993).  

Analysis

In April 1999 the Board found that that claim for service 
connection for Rendu-Osler-Weber syndrome was well grounded 
because there was competent medical evidence has been 
submitted demonstrating an initial diagnosis of Rendu-Osler-
Weber syndrome during active service and there was medical 
evidence indicating that the veteran's Rendu-Osler-Weber 
syndrome was chronic since it had been continuously shown as 
a diagnosed disorder upon subsequent examinations.  

Because the veteran's claim was well grounded within the 
meaning of 38 U.S.C.A. § 5107 (West 1991), VA is a duty to 
assist in developing the evidentiary record.  This duty was 
fulfilled when the examination was conducted pursuant to the 
Board remand in April 1999.  The evidentiary record is now 
sufficient in scope and in depth for a fair and impartial 
decision.  

The evidence as a whole, and particularly the 1997 and 1999 
VA examinations, shows that Rendu-Osler-Weber syndrome is a 
genetic disorder and was an active disease entity at the time 
of entrance into active military service based on service 
entrance examination findings.  Accordingly, since the 
disease was found on the examination for service entrance, 
the presumption of soundness is not applicable. 

There remains the question of whether the disease was 
aggravated during active military service.  It is contended 
that the veteran's discharge from military service due to the 
severity of the claimed disease is proof that the disease 
became worse, i.e., was aggravated, during active military 
service.  

However, the only medical opinion on file as to the question 
of aggravation is the unrebutted opinion of a VA physician in 
1997 which stated that the disease was not only not caused by 
military service but was not exacerbated by the veteran's 
active military duty and was in no way impacted by a spider-
bite during service or by an inservice (and now service-
connected) right upper quadrant musculoskeletal tear.  

It is not contended that the hereditary disorder is secondary 
to the now service-connected right upper quadrant 
musculoskeletal tear but that she was told that her right 
upper quadrant pain was a side-effect (secondary) to her 
hereditary disease.  However, the evidence on file 
establishes that the right upper quadrant pain has an 
etiology separate from and unrelated to her hereditary 
disease.  

With respect to the contention that the veteran was 
discharged from military service due to the severity of the 
claimed disease is proof of inservice aggravation, there is 
no other contrary competent medical evidence on file with 
respect to the question of aggravation.  The Board may not 
rely upon an unsubstantiated opinion, including its own, with 
respect to matters that require medical training and 
expertise.  Colvin v. Derwinski, 1 Vet. App. 171, 174 (1991).  


Accordingly, the Board concludes that Rendu-Osler-Weber 
syndrome preexisted active military service and was not 
aggravated by or during active military service.  

When all the evidence is assembled, the Board is responsible 
for determining whether the evidence supports the claim or is 
in relative equipoise, with the veteran prevailing in either 
event, or whether a fair preponderance of the evidence is 
against the claim, in which case that claim is denied.  38 
U.S.C.A. § 5107(b) (West 1991); 38 C.F.R. § 3.102; Gilbert v. 
Derwinski 1 Vet. App. 49 (1990).  

In this case, for the foregoing reasons and bases, the 
preponderance of the evidence is against the claim and, thus, 
there is no doubt to be resolved in favor of the veteran.  


ORDER

Service connection for Rendu-Osler-Weber syndrome is denied.  



		
	THOMAS J. DANNAHER
	Member, Board of Veterans' Appeals



 

